Citation Nr: 1404052	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to April 1978 and from December 1979 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The February 2006 rating decision constituted a required readjudication a rating decision dated in May 2005 in light of receipt of new and relevant service department records in January 2006.  See 38 C.F.R. § 3.156(c) (new and material evidence-service department records).  As a result, new and material evidence was not required to reopen the claims.  Id.

The Virtual VA claims file contains a transcript of the Veteran's January 2013 Board hearing before the undersigned Veterans Law Judge and a December 2013 Informal Hearing Presentation submitted by the Veteran's representative.  A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal other than what is also associated with the paper claims file.

This appeal was the subject of a Board decision and remand dated in April 2013. 

The claim for service connection for diabetes mellitus is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part. 



FINDINGS OF FACT

1.  During the appeal period the Veteran has experienced right shoulder disability, which the preponderance of the evidence shows did not begin during active service and is not related to any incident of service.

2.  The preponderance of the evidence shows that the Veteran's right shoulder mild degenerative changes, as diagnosed by X-ray at a  June 2013 VA examination, were not present during service or within one year after discharge from service.   


CONCLUSION OF LAW

The criteria for service connection for right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

April 2004 and March 2012 VCAA notice letters explained the evidence necessary to substantiate the claim for service connection for right shoulder disability.  These letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, a the March 2012 VCAA notice letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error.  Although VCAA notice was not completed prior to the initial adjudication, the claims have been readjudicated thereafter, most recently in an August 2013 supplemental statement of the case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

In addition, at a January 2013 Board hearing before the undersigned, the Veteran was advised of evidentiary deficits in her claim and was provided 30 days to provide additional private treatment records in support of his claim.  She did not submit additional evidence within the 30 days.  The actions of the undersigned at the Board hearing are in compliance with duties required of hearing officers and serve to supplement the VCAA notice actions taken in this appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

Also, after the claims was remanded by Board, the Veteran was provided an April 2013 letter by the RO/AMC in which the Veteran was requested to provide an authorization for release of relevant private treatment records identified by the Veteran at her Board hearing, and was further advised that she could alternatively obtain the records herself and submit them to the RO/AMC.  The Veteran did not reply to the letter.  

The April 2013 RO/AMC letter that requested an authorization for release of additional relevant private treatment records and advised the Veteran that she could alternatively provide the records herself was issued in compliance with the Board's April 2013 remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998) (claimant's entitlement to compliance with remand instructions).   

The Veteran's lack of action during the 30-day period after her Board hearing, notwithstanding that she had indicated she would seek to provide additional relevant treatment records during that time, and her lack of response to the RO's April 2013 letter, are a significant factor in the Board's decision to now finally adjudicate the Veteran's claim, rather than to conduct further development to seek those records.       

With respect to the VA examinations that were provided for right shoulder disability, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  In June 2013 the Veteran was afforded a VA examination and a VA medical opinion was provided as to her claim for service connection for right shoulder disability.  

The June 2013 VA examination and opinion regarding the Veteran's claim for right shoulder disability is based on a review of the claims file, history as provided by the Veteran, and current examination of the Veteran.  The opinion provided is based on an accurate view of the Veteran's history and explains the examiner's judgment on the medical question posed in the appeal and the essential rationale for that opinion.  Thus, the medical opinion provided is competent medical evidence of a high probative weight and value, and is sufficient for adjudication of the Veteran's claim.  Additionally, the opinion is provided in compliance with the Board's April 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to  claims.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.  


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent  evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

For such disabilities as are listed as chronic, service connection may also be established by chronicity and continuity of symptomatology.  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Service treatment records include no notation of treatment or diagnosis of a right shoulder condition.  At the service department examinations in December 1978, April 1985, August 1991 and January 1995, clinical evaluation of the upper extremities and musculoskeletal system was normal.  All medical histories provided at such examinations were negative or silent for pain or other symptoms in the shoulder.  At each of the service department examinations, her PULHES profile was '1' for the upper extremities (U), thus indicating that the Veteran's upper extremities were in excellent condition. See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 to 4, with '1' indicating a high level of fitness and '4' indicating a medical condition or physical defect that is below the level of medical fitness for retention in the military service).  

Consistent with the Veteran's January 2013 Board hearing testimony, in which she indicated that she did not undergo a service discharge examination because she had been placed on medical hold, there is no service discharge examination associated with the claims file.

At a VA examination in November 2004, the Veteran provided a history of having experienced pain in her right shoulder for the past ten years.  She provided a history of the shoulder symptoms not being caused by injury but rather being the result of lifting heavy parts while in the service.  

On clinical evaluation at the VA examination of the shoulder in November 2004, range of motion was described as being limited on abduction, which was to 160 degrees, with pain at 160 degrees.  The VA examiner diagnosed the Veteran as having a right shoulder strain.  X-rays of the right shoulder were noted to be normal.  A corresponding X-ray report indicates there was no evidence of acute osseous injury or significant degenerative change.  No opinion was provided as to whether the Veteran's right shoulder strain began during active service or was related to any incident of service; the Board notes that the Veteran's service treatment records had not been received as of the date of the November 2004 VA examination.  

At her January 2013 Board hearing the Veteran testified that she first injured or aggravated her shoulder in service when getting off of the back of a truck.  She stated that while moving supplies, she took a bad step off of the back of the truck and fell.  She stated that "I am trying to figure out how I landed, because it did have an impact on my shoulder."  She stated that she fell backwards, "more to the side."  She indicated she did not immediately to go sick call for it, but went a couple of days later.  She said she could not remember everything that was said at treatment, but that the treatment should be documented in her service treatment records.  She asserted that she injured her shoulder a second time during a flood incident when she helped to move sand bags and during another incident, about which she could not be specific.  

She indicated that with respect to the incident during which she fell of the back of a truck she believed there was a line of duty determination, a record of which should be in the service treatment records she had submitted, because she "kept everything."  She indicated that other times during service, in accomplishing her duties working with supplies, she would, when moving equipment and moving supplies, have complaints related to the shoulder.  She indicated she was treated with Motrin for pain and put a heating pad on it, and at such times it resolved.  She indicated that when she was discharged from service in 1999 she was still having problems with her right shoulder.  She indicated that although she was having problems at separation, they did not provide her with a complete physical upon her discharge from service.  She asserted that at the time of discharge she was under treatment at Fort Gordon for a pulmonary disorder and other issues.  She indicated that she was seen immediately after discharge for her right shoulder and "for my bronchitis, my asthma, all of that."  She indicated that the problems she had with her right shoulder had continued through the present time.  She indicated she was still receiving treatment for the shoulder pain at Atlanta Sports Medicine and that she could get the records of treatment from Atlanta Sports Medicine in support of her claim.  At the end of the hearing the Veteran's representative asserted that they would submit additional medical documentation on each of the Veteran's then-claimed conditions (which included right shoulder disability) within 30 days after the hearing.  As noted, no such records were received.

At a June 2013 VA examination of the right shoulder, flexion and abduction were normal at 180 degrees with pain beginning at 180 degrees.  Localized tenderness or pain on palpation was noted.  Guarding was also noted.  A June 2013 VA X-ray of the right shoulder showed mild degenerative changes without acute osseous injury.  It was noted that on examination in June 2013 she reported having pain with range of motion and her diagnostic test revealed mild degenerative changes without acute osseous injury, which in the examiner's view justified her complaints of pain.  The VA examiner opined that the Veteran's right shoulder disability was less likely than not (that there was less than a 50 percent probability) incurred in or caused by a claimed in-service injury, event or illness, for the reason that review of the claims file did not indicate that the Veteran was seen for evaluation or treatment of her right shoulder.  

The Board finds that the preponderance of the evidence shows that the Veteran did not have arthritis of the right shoulder during active service or within one year of discharge from service.  There is no diagnosis or other indication of arthritis of the right shoulder within one year of active service or until years after service.  As noted, the Veteran was provided opportunities to provide private medical evidence to show treatment for left shoulder disability within one year or shortly after discharge from active service, but she did not submit evidence as she indicated she would at her January 2013 Board hearing, and did not reply to an April 2013 RO/AMC letter requesting such information and evidence.  Moreover, X-rays of her right shoulder taken at a VA examination in November 2004 were normal, and a diagnosis of right shoulder strain (and not right shoulder arthritis) was rendered at the November 2004 examination based on clinical evaluation and the negative X-rays.  This constitutes competent medical evidence of a high probative value that arthritis was not yet present at the time of the November 2004 VA examination, over five years after discharge from active service.  Accordingly, a presumption of service connection for arthritis of the right shoulder is not warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a).  

Further, since the November 2004 VA examiner's diagnosis based on X-rays and clinical evaluation, which did not include arthritis, was rendered more than four years after discharge from service, service connection is not warranted for arthritis of the right shoulder on the basis of continuity of symptomatology. See 38 C.F.R. § 3.303(b);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the Veteran is competent to report right shoulder symptoms, whether they constitute arthritis with consideration of results of X-rays and clinical evaluation is a matter where a VA examiner's expert opinion is afforded greater probative weight than the Veteran's reporting of symptoms.

Also, in this case, the June 2013 medical examiner concluded that it was less likely than not that the Veteran's right shoulder disability was related to service.  A significant factor in this conclusion was the examiner's determination that there were no complaints during service with respect to the shoulder by the Veteran.  The ultimate responsibility for fact finding lies with the Board and not the examiner.  Therefore, the Board must independently determine whether there was lapse in complaints by the Veteran before assigning any weight to the medical opinion.

Service treatment records contain no indication of diagnosis or treatment for a right shoulder condition.  However, the Veteran has testified that she recalls a right shoulder injury during active service, and from that time for a right shoulder condition, during active service and in the years thereafter.  This testimony cannot be rejected merely based upon a lack of corroborating records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In determining whether the Veteran's current recollection is accurate, the Board may consider contemporaneous records that contradict the testimony.  This includes records that explicitly contradict her recollections and those that contradict it by implication.  See AZ v. Shinseki, No.2012-7046, 2013, WL 5420978 (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that 'the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded'); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Thus, to the extent that there are contemporaneous medical records that would have recorded right shoulder symptoms, had they been observed, then the Board may consider those records as tending to contradict the Veteran's testimony.  

The in-service treatment records and examinations that are associated with the claims file are inconsistent with the Veteran's assertions that she first hurt her shoulder when fell out of the back of a truck during active service.  All records of treatment and examination, to include records of examination of the upper extremities, and including the taking of medical histories, indicate that clinical evaluation of the shoulder was normal and there was no history of such an injury; at such a time, clinical findings of shoulder disability and histories of shoulder injury would normally be recorded.  In all instances the Veteran's upper extremities were profiled as "1," or being in excellent health.  

Moreover, the history as related at the January 2013 Board hearing is inconsistent with the history she provided at her November 2004 VA examination, at which she indicated that her shoulder disorder was not related to an injury but rather was related to the lifting of heavy objects during service.  This contradiction of histories substantially detracts from the credibility of her January 2013 Board hearing testimony.

Based upon the totality of the evidence, and as described above, the Board finds that the Veteran is not a reliable historian as to the frequency and severity of her symptoms years ago in the past even though it appeared at her Board hearing that she believed her current recollections were accurate.  The service treatment records, which contain treatment for multiple orthopedic conditions and discomfort due to a lump under the right arm, are nevertheless silent for any indication of right shoulder discomfort or pain.  Further, contrary to the Veteran's recollection, the service treatment records she submitted do not include records of treatment for a right shoulder injury after she fell off of the back of a truck.  Because there are contemporaneous medical examination and history records that would have recorded right shoulder symptoms had they been observed, or a right shoulder injury had it occurred, including period service department examinations, the absence of symptoms or histories of injury in the Veteran's service treatment records tends to contradict the Veteran's testimony, and render her testimony not credible, or, at least, not reliable.  AZ v. Shinseki, No.2012-7046, 2013, WL 5420978 (Fed. Cir. Sept. 30, 2013).  As a result, the Veteran's testimony of an in-service injury to the shoulder and in-service right shoulder symptoms and treatment is afforded a low probative value.  The service treatment records, which indicate no history of right shoulder injury, no recordation of right shoulder symptoms, and normal findings and findings of excellent condition with respect to the upper extremities, are afforded a much greater probative value than the histories provided at a VA examination in November 2004 and at a Board hearing in January 2013.

The Board therefore concludes that the June 2013 medical opinion in this case is based upon an accurate factual premise and is competent medical evidence of substantial probative weight, to the effect that a lack of treatment or evaluation for right shoulder disability in the service treatment records constitutes an accurate factual premise for the conclusion that the Veteran's condition was less likely than not incurred in serviced or caused by a claimed in-service event, disease or injury.  

In light of the above, the Board finds that the preponderance of the evidence is against the claim for service connection for right shoulder disability.  The evidence against the claim includes the November 2004 VA examiner's findings insofar is it is probative competent medical evidence of a high probative value that the onset of arthritis had not yet occurred over five years after service. and the opinion of the June 2013 VA examiner that the Veteran's right shoulder disability did not begin during active service and is not related to active service, which the Board finds to be competent medical evidence of a high probative value, since it is based on an accurate factual premise.  The evidence in support of the claim consists of the Veteran's lay testimony and histories provided at VA examinations of an onset of shoulder disability during active service, which are of greatly diminished probative value for the reasons discussed above.  As the preponderance of the evidence weighs against the claim, entitlement to service connection for right shoulder disability is not warranted, and the benefit of the doubt doctrine is not for application in resolution of this claim.  See generally Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for right shoulder disability is denied.



REMAND

A November 2004 VA examiner diagnosed the Veteran as having diabetes mellitus, but did not provide an opinion as to whether the condition began during active service or within one year after discharge from active service, or was related to any incident of service.  Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran's disability began during service or within one year after discharge from service, or is related to some incident of service is required in adjudicating the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  The requirement under the VCAA for warranting a VA examination and opinion, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Since this claim must be remanded for another VA examination, the RO/AMC should provide the Veteran another opportunity to submit or identify any additional private records of treatment that may be relevant to her claim.  See 38 U.S.C.A. § 5103(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated her for diabetes mellitus during the period from November 1999 to the present.  

Inform the Veteran that any records of treatment for diabetes mellitus within the first year after discharge from active service (from October 2000 or earlier) would be valuable evidence for the purpose of substantiation of her claim, and that if such records are not available, she should seek to obtain (or request VA's assistance in obtaining) the earliest available records of treatment of her diabetes mellitus.

The records sought should include records of treatment from American Diabetes Association and DeKalb Medical Center (particularly, records from 2000 pertaining to diabetes, as discussed at her January 2013 Board hearing).

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the RO/AMC.

2.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining whether it is at least as likely as not that (i) the Veteran's current diabetes mellitus began during active service, or (ii) began within one year after discharge from service, or (iii) is related to any incident of service.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should take a complete history from the Veteran as to the nature and onset of her symptoms of diabetes mellitus and the date of first diagnosis of diabetes mellitus.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

The examiner should be advised of the following:

(a) At a November 2004 VA examination, the Veteran indicated she had experienced hypertension and diabetes since the year 2000.  A September 2009 record of VA treatment includes a history of "DM 2000."  It was indicated that she took metformin twice a day and byetta twice a day. An October 2009 record of VA ophthalmology treatment includes a history of noninsulin dependent diabetes mellitus (NIDDM) for greater than ten years.  

(b) At the Veteran's January 2013 Board hearing indicated she was first diagnosed as having diabetes early in the year 2000 during the February 2000 to April 2000 time frame, and that she was out of service less than a year when the diagnosis was made.  She acknowledged that she was never actually diagnosed as being diabetic during active service.  She asserted that in 1994 (during active service) she had all of the symptoms of a diabetic because she was shaky and nervous, but that eating would resolve the symptoms.  She stated that in 1994, while she was attending officer training, she was pulled from training due to very low blood sugars.  

The records reviewed by the examiner should include the service treatment records.  There are multiple blood sugar test results in the service treatment records.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important 'that each disability be viewed in relation to its history," 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the RO should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


